Exhibit 10.1

 

GRAPHIC [g86594kki001.jpg]

 

 

SFX Entertainment, Inc.

 

430 Park Avenue

Direct Phone: +1 646 561 6386

New York, NY 10022

 

March 21, 2014

 

Mr. Paul Greenberg

142 E. 16th Street, Apt. 3F

New York, NY 10003

 

Dear Paul,

 

We are delighted to confirm to you (sometimes called the “Executive”) that we
are offering you a position as a President of SFX Entertainment Inc. (“SFX” or
the “Company”), subject to the terms and conditions set forth herein.  The terms
and conditions of your employment with SFX are set forth in this letter
agreement.  This offer is subject to the satisfactory completion of the
conditions set forth in Section 14(a) of this letter agreement.

 

1.                                      Start Date.  This agreement shall become
effective on February 1, 2014 (the “Start Date”).

 

2.                                      Duties.  You will work in New York City,
New York and report to the Chief Executive Officer of the Company.  As a member
of senior management team, you shall work with the team to set policy and
direction for company.  Your responsibilities shall be determined and directed
by the Chief Executive Officer, but shall include supervision of partnerships
and revenue operations; and working to maximize customer usage of digital
offerings.

 

(a)                                     Nothing in this Section applies to your
membership or contribution of your non-working time or services, in a
non-remunerative capacity, to any: charitable or educational organization,
foundation, or association; political organization or campaign; religious group,
foundation, or organization; non-profit trade, professional, community, or
recreational organization or club, or part-time teaching, so long as the purpose
or aim of any such organization presents no conflict with the business of the
Company or any of its subsidiaries, as determined by the Board.

 

(b)                                     No provision of this agreement shall be
construed to prohibit your: (i) acquisition, ownership, or trading, including
without limitation your indirect ownership, of less than two percent (2%) of the
issued and outstanding stock (or comparable bonds, options, derivatives, or
negotiable instruments) of a business entity having securities publicly traded
anywhere in the world, provided, however, that the ownership limitations of this
clause (i) shall not apply to (x) your ownership of any such securities through
an open-end mutual fund or (y) your ownership of any such securities that
precedes the effective date of this agreement if, but only if, the issuer of the
securities is not a competitor of the Company; or (ii) passive ownership of
stock, partnership interests, or comparable ownership interests or securities in
any for-profit private business entity that is not directly competitive with the

 

--------------------------------------------------------------------------------


 

business of the Company or any of its subsidiaries or (iii) compensation
relating to any other position you may have on a Board of Directors of any
company on which you may serve as permitted under this Section. The Company
additionally agrees that nothing in this agreement shall operate to prohibit
your acceptance of a testamentary gift, bequest, or its equivalent, or your
retention of any such gift, bequest, or its equivalent following its delivery,
so long as you retain the interest(s) solely for investment purposes.

 

3.                                      Term:  Five (5) years (the “Term”).

 

4.                                      Compensation.

 

(a)                                 Base Salary.  In consideration for the
performance of your services hereunder, you will be paid a base salary (“Base
Salary”), of Three Hundred Dollars ($300,000.00) annually.  This Base Salary
will be payable in accordance with the Company’s normal payroll practices and
subject to applicable tax and payroll withholdings and deductions.  Currently,
the Company’s payroll is payable on the fifteenth and the last day of each
month.  As an exempt employee, you will not be eligible for overtime pay.

 

(b)                                 Bonus.  You shall be entitled to a bonus of
One Hundred Fifty Thousand Dollars ($150,000.00) (the “Target Bonus”) annually,
to be paid as and when the Company makes such payments to other senior
executives, but not later than March 31 of the year after it is earned.

 

(c)                                  Additional Bonus.  At the end of each year
of the Term when “Attributable EBITDA” (as hereinafter defined) exceeds
$15,000,000.00, you shall be paid an additional bonus equal to (i) 1% of
Attributable EBITDA for such year minus (ii) $150,000.  For this purpose,
“Attributable EBITDA” shall mean EBITDA attributable to revenue operations
relating to sponsorships, advertising and marketing partnerships during such
year, less direct expenses and Company platform overhead.

 

(d)                                 Equity Grants:

 

(i)                                     Subject to the approval of the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”), you shall receive a grant of an option to purchase Five Hundred
Thousand (500,000) shares of the Company’s common stock upon signing this
agreement (the “Initial Options”).  The strike price and vesting provisions of
the Initial Options shall be fixed by the Compensation Committee, however, it is
intended that Company management shall ask that you receive an option for
500,000 shares with a strike price of the fair market price as of the Start
Date, vesting ratably over the Term, with the first vesting date on your Start
Date and annually thereafter.

 

(ii)                                  You shall also be eligible to receive
discretionary option grants from time to time.  The terms of such option grants
will be fixed by the Compensation Committee.

 

(e)                                  Discretionary Bonus.  You will also be
eligible to participate in any annual incentive compensation plan, program
and/or arrangements as established by the Board of Directors of the Company (the
“Board”) or its Compensation Committee.  During the term of your employment, the
Board and/or its Compensation Committee may review the performance of the
Company or its employees and may, at its discretion, grant additional bonuses,
which may be payable, in the Company’s discretion, in either cash, stock or
both.

 

2

--------------------------------------------------------------------------------


 

(f)                                   Expenses.  You shall be reimbursed for
reasonable and customary business expenses in accordance with Company policy and
upon submission of such documentation and approvals as the Company may require.

 

5.                                      Termination.

 

(a)                                 The Company and you may terminate this
letter agreement for any reason on not less than thirty (30) days notice.  In
addition, the Company may immediately terminate this letter agreement for Cause,
and you may immediately terminate this letter agreement for Good Reason.

 

(b)                                 If you die, become permanently disabled or
are terminated for Cause (or if you terminate without Good Reason), then the
Company will have no further obligations to you other than to pay your Base
Salary through the date of termination and reimburse you for any unreimbursed
expenses you have incurred (such obligations, the “Accrued Obligations”).

 

(c)                                  If the Company terminates you without Cause
or if you terminate with Good Reason, then, in addition to the Accrued
Obligations, you will be entitled to receive a lump sum payment of Four Hundred
Thousand Dollars ($400,000.00) within sixty (60) days of the termination date.

 

(d)                                 Your entitlement to the payments described
in Section 5 (other than the Accrued Obligations) is expressly contingent upon
you first providing the Company with a signed general release of claims in favor
of the Company substantially in the form attached as Exhibit A hereto (the
“Release”) and not revoking such Release for a period of seven (7) days after
its execution or thereafter.  In order to be effective, the Release must be
delivered by you to the Company no later than forty-five (45) days following the
Termination Date.  In the event that the 45 day period following the Termination
Date begins in one calendar year and ends in another calendar year, the cash
payments to be made under Section 5 (other than the Accrued Obligations), shall
be paid in the later calendar year.

 

(e)                                  If the Company terminates you without
Cause, if there is a Change of Control (as hereinafter defined) and you are
terminated within one year thereof, or if you terminate this letter agreement
for Good Reason, all options to purchase Company stock granted under this letter
agreement or any other agreement that have not previously vested shall vest.

 

(f)                                   For the purposes of this letter agreement,
“Cause” shall mean that you have:

 

(i)                                     falsified or omitted information as
required by Section 11 of this letter agreement;

 

(ii)                                  committed an act which, as set forth in
any employment handbook promulgated by the Company, may lead to termination of
employment, unless curable, in which case such cure shall not have been
completed within thirty (30) days following the Company’s notice to you;

 

(iii)                               engaged in any intentional act of fraud
against the Company;

 

(iv)                              engaged in willful malfeasance or gross
negligence in the performance of this letter agreement or capacity as an
employee of the Company;

 

(v)                                 refused to perform the duties required or
requested consistent with your obligations under this letter agreement and under
law, which refusal continues for more than five (5) days following the Company’s
written notice of such refusal;

 

3

--------------------------------------------------------------------------------


 

(vi)                              been convicted of a felony or entering a plea
of nolo contendre to a felony charge;

 

(vii)                           materially breached this letter agreement,
subject to a fifteen (15) day cure period following the Company’s written notice
of such breach to the extent such breach is curable; or

 

(viii)                        engaged in an act which leads to a finding by the
Securities and Exchange Commission, which, in the opinion of independent counsel
selected by the Company, could reasonably be expected to impair or impede the
Company’s ability to register, list, or otherwise offer its stock to the public,
or to maintain itself as a publicly-traded company in good standing with the
Securities and Exchange Commission.

 

(g)                                  “Good Reason” shall mean if, before the end
of the Term, one or more of the following events shall occur (unless such
event(s) applies generally to all similarly situated senior executives of the
Company):

 

(i)                                     the assignment of any duties to you or
the reduction of your duties, without your express written consent, either of
which results in a significant diminution in your position or responsibilities
with the Company in effect immediately prior to such assignment, or the removal
from such position and responsibilities;

 

(ii)                                  without your express written consent, a
substantial reduction or change with respect to the facilities, support staff,
or prerequisites (including office space and location) available to you
immediately prior to such reduction or change;

 

(iii)                               without your express written consent,
compelling you to work at a location outside of the New York City metropolitan
area;

 

(iv)                              a material reduction by the Company in the
kind or level of employee benefits to which you are entitled immediately prior
to such reduction with the result that your overall benefits package is
significantly reduced;

 

(v)                                 the failure of the Company to obtain the
assumption of this Agreement by any successor; or

 

(vi)                              any material breach by the Company of any
material provision of this Agreement.

 

(h)                                 “Change of Control” shall mean the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

(i)                                     any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (an “Exchange Act Person”) becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing more than thirty-five percent (35%) of
the combined voting power of the Company, then outstanding securities other than
by virtue of a merger, consolidation or similar transaction, provided that,
notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(i) if Robert F.X. Sillerman or affiliates of his (a “Sillerman Controlled
Entity”) beneficially own more than such thirty-five percent (35%) at any time;
or (ii) solely because the level of ownership held by any Exchange Act Person
(the “Subject

 

4

--------------------------------------------------------------------------------


 

Person”) exceeds the designated percentage threshold of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by the Company reducing the number of shares outstanding, provided further that
if a Change in Control would occur (but for the operation of this proviso) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, any such Subject Person (so long as not a Sillerman
Controlled Entity) becomes the owner of any additional voting securities that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting securities owned by such Subject
Person over the designated percentage threshold, then a Change in Control shall
be deemed to occur;

 

(ii)                                  there is consummated a merger,
consolidation or similar transaction involving (directly or indirectly) the
Company if, immediately after the consummation of such merger, consolidation or
similar transaction, the stockholders of the Company immediately prior thereto
do not own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving entity in such merger, consolidation
or similar transaction;

 

(iii)                               there is consummated a sale, lease, license
or other disposition of all or substantially all of the consolidated assets of
the Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportion as their
ownership of the Company immediately prior to such sale, lease, license or other
disposition; or

 

(iv)                              during any period of 12 consecutive months,
individuals who at the beginning of such period constitute the Board cease for
any reason to constitute at least a majority thereof unless the election, or the
nomination for election by stockholders, of each new director was approved by a
vote of at least a majority of the directors then still in office who were
directors at the beginning of the period.

 

(i)                                     (i)                                    
In the event it shall be determined that any payment, right or distribution by
the Company or any other person or entity to or for the benefit of Executive
pursuant to the terms of this Agreement or otherwise, which is made in
connection with, or arising out of, his employment with the Company or a Change
of Control of the Company or a substantial portion of its assets (a “Payment”)
is a “parachute payment” within the meaning of Section 280G of the Code on
account of the aggregate value of the Payments due to Executive being equal to
or greater than three times the “base amount,” as defined in
Section 280G(b)(3) of the Code, (the “Parachute Threshold”) so that Executive
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”) and the net after-tax benefit that Executive would receive by
reducing the Payments to the Parachute Threshold is greater than the net
after-tax benefit Executive would receive if the full amount of the Payments
were paid to Executive, then the Payments payable to Executive shall be reduced
(but not below zero) so that the Payments due to Executive do not exceed the
amount of the Parachute Threshold, reducing first any cash Payments under
Section 5 hereof.

 

(ii)                                  All determinations required to be made
under this Section 5, including whether any Payment is a “parachute payment” and
the assumptions to be utilized in arriving at

 

5

--------------------------------------------------------------------------------


 

such determination, shall be made by a nationally recognized law or accounting
firm designated by the Company (the “Firm”) and shall be based upon “substantial
authority” (within the meaning of Section 6662 of the Code). The Firm shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Firm shall be borne by the Company.
Any determination by the Firm shall be binding upon the Company and Executive.

 

(j)                                    (i)                                    
Notwithstanding anything herein to the contrary, this Agreement is intended to
be interpreted and applied so that the payment of the benefits set forth herein
either shall either be exempt from the requirements of Section 409A of the Code
(“Section 409A”) or shall comply with the requirements of such provision.
Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” within the meaning of Section 409A, any payments or
arrangements due upon a termination of Executive’s employment under any
arrangement that constitute a “nonqualified deferral of compensation” within the
meaning of Section 409A and which do not otherwise qualify under the exemptions
under Treas. Regs. Section 1.409A-1 (including without limitation, the
short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-l(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six months after Executive’s “separation from
service” (as such term is defined in Section 409A and the regulations and other
published guidance thereunder) for any reason other than death, and (ii) the
date of Executive’s death.

 

(ii)                                  After any Termination Date, Executive
shall have no duties or responsibilities that are inconsistent with having a
“separation from service” within the meaning of Section 409A as of the
Termination Date and, notwithstanding anything in the Agreement to the contrary,
distributions upon termination of employment of nonqualified deferred
compensation may only be made upon a “separation from service” as determined
under Section 409A and such date shall be the Termination Date for purposes of
this Agreement. Each payment under this Agreement or otherwise shall be treated
as a separate payment for purposes of Section 409A. In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement which constitutes a “nonqualified deferral of compensation”
within the meaning of Section 409A and to the extent an amount is payable within
a time period, the time during which such amount is paid shall be in the
discretion of the Company.

 

(iii)                               To the extent that any reimbursements
pursuant to this agreement or otherwise are taxable to Executive, any
reimbursement payment due to Executive pursuant to such Section shall be paid to
Executive on or before the last day of Executive’s taxable year following the
taxable year in which the related expense was incurred. Such reimbursements are
not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Executive receives in one taxable year shall not affect
the amount of such reimbursements that Executive receives in any other taxable
year.

 

6.                                      Benefits.  Subject to the eligibility
requirements and other terms and conditions of the respective plan documents,
you shall be eligible to participate in benefits offered by the Company, as may
be in effect or modified from time to time, for senior executives of the
Company.  In addition, you shall be entitled to travel in business class as
permitted under Company guidelines for senior executives.

 

7.                                      Compliance with Policies and
Procedures.  You agree to be bound by and to comply fully with all Company
policies and procedures for employees.

 

6

--------------------------------------------------------------------------------


 

8.                                      Confidentiality.

 

(a)                                 You acknowledge that, as a result of your
employment with the Company, you will be in possession of trade secrets and
confidential and proprietary information (the “Confidential Information”) of the
Company.  You agree to keep secret all Confidential Information and not to
disclose Confidential Information to anyone outside of the Company (other than
to the Company’s advisors, agents, consultants, financing sources and other
representatives), except in connection with the performance of your duties under
this letter agreement, provided that: (i) you shall have no such obligation to
the extent Confidential Information is or becomes publicly known, other than as
a result of your breach of your obligations hereunder; and (ii) you may disclose
such information pursuant to a court or similar order, but you agree to use
reasonable efforts to provide the Company with prompt notice of such request so
that the Company may seek an appropriate protective order.  You agree to deliver
promptly to the Company at the termination of your employment, or at any other
time the Company may so request, all memoranda, notes, records, reports, and
other documents (including electronically stored information) relating to the
Company’s business which you obtained while employed by, or otherwise serving or
acting on behalf of, the Company and which you may then possess or have under
your control. You acknowledge that the disclosure of Confidential Information
would have a material adverse effect on the operations and development of the
business of the Company. Therefore, you agree that in the event of your failure
to comply with the provisions of this Section 8(a) the Company shall be entitled
to the entry of an injunction or other equitable relief and you shall not object
to such injunction or equitable relief on the basis of an adequate remedy at law
or other reason. This remedy shall be in addition to any other remedies
available to the Company.

 

(b)                                 You agree not to disclose the terms of this
letter agreement to anyone except your immediate family and your tax advisors or
legal counsel, prospective employers (but with disclosure limited to terms
relating to your post-employment restrictions under this letter agreement),
pursuant to a court or similar order, or in connection with any proceeding to
enforce your rights under this letter agreement or any other agreement between
you and the Company, except as otherwise required by law.

 

9.                                      Company Work Product. You acknowledge
and agree that all of the ideas, concepts, inventions and work product rendered
or provided by you during the term of your employment which directly or
indirectly relate to the Company’s business, whether alone or in conjunction
with others (collectively, and without limitation, the “Company Work Product”),
whether created at home or at the office and whether or not created during
normal business hours, shall (a) be the sole and exclusive property of the
Company and you shall not have any right, title or interest therein and
(b) constitute “works made for hire” under all applicable copyright, trademark,
and similar or related statutes, regulations, or decisional law.  In furtherance
of the foregoing, you hereby assign to the Company all of your rights, title,
and interest, whether choate or inchoate or whole or partial, in any Company
Work Product created, developed, or discovered by you during the term of your
employment.  You further agree to cooperate fully and promptly with, and
otherwise facilitate, any efforts by the Company to vest in the Company all
rights, title and interest in and to the Company Work Product and to register,
preserve, and protect the Company Work Product from use by others, or from
dilution or diminution.  You agree to execute and deliver any and all documents,
agreements and instruments to evidence the rights of the Company in the Company
Work Product as provided in this Section 9. You hereby irrevocably name the
Company as your attorney-in-fact, and irrevocably grant to the Company a power
of attorney to execute and deliver any and all documents, agreements and
instruments in your name as may be reasonably required to give effect to this
Section 9; provided, that this power of attorney shall be exercised only with
respect to any document, agreement or instrument that you fail to execute and
deliver after five days written request by the Company.  The rights granted to
the Company in this Section 9 shall continue in

 

7

--------------------------------------------------------------------------------


 

effect after the termination or expiration of your employment term to the extent
necessary for the Company’s full enjoyment of such rights.

 

10.                               Restrictive Covenants.

 

(a)                                 During the Term and for a period of one
(1) year after termination of your employment hereunder, you shall not engage,
whether directly or indirectly, through a sole proprietorship, or as an
employee, officer, consultant, director, manager, managing member, stockholder,
limited partner, general partner, trustee or member of any corporation, general
partnership, limited partnership, trust, limited liability company or any other
entity, in any business which is directly competitive with the Company’s
Business.  For purposes of this Section 10, the term “Business” shall mean
(x) any business in which the Company is actually engaged as of the termination
date of your employment, or (y) any business in which, as of the termination
date of your employment, the Company, with your knowledge and/or participation,
is actively planning on becoming engaged during within the ensuing twelve (12)
months from the termination date of your employment.

 

(b)                                 During the Term and for a period of one
(1) year after termination of your employment hereunder, you shall not:

 

(i)                                     Request, induce or attempt to influence
any person or entity who is or was a client, customer, contractor or supplier of
the Company to limit, curtail or cancel its business with the Company; or

 

(ii)                                  Request, induce, or attempt to influence
any current or future officer, director, employee, consultant, agent or
representative of the Company to: (A) terminate his, her, or its employment or
business relationship with the Company; or (B) commit any act that, if committed
by you, would constitute a breach of any term or provision of this Section 10.

 

11.                               Background Information.  As more fully
described on the following pages, the Company may conduct a background check,
which may include a “consumer report” and/or an “investigative consumer report”
prepared by SFX or by a third party.  These reports may be obtained at any time
after receipt of your authorization and, if you are hired, throughout your
employment.  Falsification or omission of any information previously provided to
the Company or provided to the Company on the attached release may disqualify
you for employment or result in your immediate dismissal, if hired.  Your rights
relating to this background check are more fully set forth on the attached
release.

 

12.                               Representations.  You represent, warrant and
covenant to the Company that you are free to execute this letter agreement and
provide the services contemplated hereunder and the engagement hereunder does
not conflict with or violate, and will not be restricted by any pre-existing
business relationship or agreement to which you are a party or are otherwise
bound.  Without limiting the foregoing, you further represent, warrant and
covenant to the Company that you are under no contractual commitments, including
without limitation, any confidentiality, proprietary rights, non-solicitation,
non-competition agreement or similar type of restrictive covenant agreement,
inconsistent with your obligations to the Company and that you will not at any
time during the course of your employment by the Company violate and/or breach
any obligation or contractual/common law commitment that you may have to a third
party or prior employer.

 

13.                               Superseding of Prior Understandings or
Agreements; No Employment or Compensation Guarantees or Other Modifications
Except as Provided Herein.  You acknowledge that you have not relied on any oral
or written representations or understandings not explicitly contained herein in
executing

 

8

--------------------------------------------------------------------------------


 

this letter agreement.  This document supersedes any and all oral or written
understandings or agreements regarding your employment with the Company or any
of its affiliates.  No employee or representative of the Company, other than in
a writing signed by an authorized officer of the Company, may enter into any
agreement or understanding (a) guaranteeing you employment with the Company for
any specific duration, (b) providing you with a guaranteed level of compensation
with the Company, whether incentive compensation, severance pay or otherwise, or
(c) otherwise modifying the terms of this letter agreement.

 

14.                               Miscellaneous.

 

(a)                                 This offer is subject to the satisfactory
completion of the Company’s standard drug, background and reference screening,
authorization of your right to work in the United States, and you hereby
represent and warrant there is no non-competition agreement or other
restrictions that would prohibit or interfere with your working for the Company.

 

(b)                                 If any provision of this letter agreement is
or becomes invalid, illegal or unenforceable in any respect under the law, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired.

 

(c)                                  This letter agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
giving reference to the principles of conflicts of laws or where the parties are
located at the time a dispute arises.  Any controversy, dispute or claim arising
out of or relating to this agreement or breach thereof shall first be submitted
to mediation in New York City administered by JAMS.  If the parties are
unsuccessful at resolving the dispute through mediation, the parties agree to
binding arbitration in New York City administered by JAMS pursuant to its
Streamlined Arbitration Rules and Procedures.  The arbitrator shall award to the
prevailing party, if any, the costs and attorneys’ fees reasonably incurred by
the prevailing party in connection with the arbitration.  The parties shall
maintain the confidential nature of the mediation and arbitration proceedings,
and the award, unless otherwise required by law or judicial decision.  Judgment
on the award may be entered in any court having jurisdiction.

 

We look forward to you joining the Company.  If the terms of this letter
agreement are acceptable to you and you are ready, willing and able to abide by
all the conditions enumerated herein, please sign and date below and return it
to me.

 

 

 

Sincerely,

 

 

 

 

 

SFX ENTERTAINMENT INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name:

Richard Rosenstein

 

 

Title:

Chief Financial Officer

 

 

 

 

Acknowledged and Agreed to:

 

 

 

 

 

 

 

/s/ Paul Greenberg

 

 

 

Name:

Paul Greenberg

 

 

 

Date:

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

1.                                                            (“Employee”), for
himself and his family, heirs, executors, administrators, legal representatives
and their respective successors and assigns, in exchange for the consideration
received pursuant to Section 5 of the employment letter agreement to which this
release is attached as Exhibit A (the “Agreement”), does hereby release and
forever discharge SFX Entertainment Inc. (the “Company”), its subsidiaries,
affiliated companies, successors and assigns, and its current or former
directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Employee’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment. 
Employee acknowledges that the Company encouraged him to consult with an
attorney of his choosing, and through this General Release of Claims encourages
him to consult with his attorney with respect to possible claims under the Age
Discrimination in Employment Act (“ADEA”) and that he understands that the ADEA
is a Federal statute that, among other things, prohibits discrimination on the
basis of age in employment and employee benefits and benefit plans.  Without
limiting the generality of the release provided above, Employee expressly waives
any and all claims under ADEA that he may have as of the date hereof.  Employee
further understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof.  Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any rights to
receive any payments or benefits pursuant to Section 5 of the Agreement,
(ii) any rights or claims that may arise as a result of events occurring after
the date this General Release of Claims is executed, (iii) any indemnification
rights Employee may have as a former officer or director of the Company or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, and (v) any rights as a holder of equity securities of the Company.

 

2.                                      Employee represents that he has not
filed against the Released Parties any complaints, charges, or lawsuits arising
out of his employment, or any other matter arising on or prior to the date of
this General Release of Claims, and covenants and agrees that he will never
individually or with any person file, or commence the filing of, any charges,
lawsuits, complaints or proceedings with any governmental agency, or against the
Released Parties with respect to any of the matters released by Employee
pursuant to paragraph 1 hereof (a “Proceeding”); provided, however, Employee
shall not have relinquished his right to commence a Proceeding to challenge
whether Employee knowingly and voluntarily waived his rights under ADEA.

 

10

--------------------------------------------------------------------------------


 

3.                                      Employee hereby acknowledges that the
Company has informed him that he has up to twenty-one (21) days to sign this
General Release of Claims and he may knowingly and voluntarily waive that
twenty-one (21) day period by signing this General Release of Claims earlier. 
Employee also understands that he shall have seven (7) days following the date
on which he signs this General Release of Claims within which to revoke it by
providing a written notice of his revocation to the Company.

 

4.                                      Employee acknowledges that this General
Release of Claims will be governed by and construed and enforced in accordance
with the internal laws of the State of New York applicable to contracts made and
to be performed entirely within such State.

 

5.                                      Employee acknowledges that he has read
this General Release of Claims, that he has been advised that he should consult
with an attorney before he executes this general release of claims, and that he
understands all of its terms and executes it voluntarily and with full knowledge
of its significance and the consequences thereof.

 

6.                                      This General Release of Claims shall
take effect on the eighth day following Employee’s execution of this General
Release of Claims unless Employee’s written revocation is delivered to the
Company within seven (7) days after such execution.

 

 

 

 

 

 

 

 

 

 

                                      , 20    

 

11

--------------------------------------------------------------------------------